 SOUTH COAST TERMINALS, INC.South Coast Terminals,Inc_andSouth Atlantic- andGulf CoasU.District,ILA, AFL-CIO, Petitioner.Case 23-AC-34October 29, 1975DECISION ON REVIEWBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOOn October 29, 1970,the Board,in Case 23-RC-3427,certified the Petitioner,South Atlantic andGulf Coast District,ILA, AFL-CIO, as the collec-tive-bargaining representative in the following unit ofemployees:All production and maintenance employees in-cluding warehousemen,plant clerical employees,shipping clerks and lab techniciansemployed bySouth Coast Industries,Inc., at the Company's800Middle Street,Houston,Texas facilities;excludingofficeclericalemployees,guards,watchmen and supervisors as defined in the Act.On May 8,1975, the Petitioner filed the instantpetition for amendment of the certification issued inCase 23-RC-3427to change the name of theEmployer from South Coast Industries,Inc., toSouth Coast Terminals,Inc.At the hearing, theEmployer stated it had no objection to such anamendment and the proposed amendment,accord-ingly,was approved by the Acting Regional Director.The Petitioner further seeks to amend the unitcertified in Case 23-RC-3427 toinclude the employ-ees at the Employer's 7401 Wallisville Roadfacility.A hearing was held on the petition on May 28,1975,beforeHearing Officer James L. Palmer atHouston,Texas.All parties appeared at the hearingand were given full opportunity to participatetherein.On June 19,1974, the Acting RegionalDirector for Region 23 issued his Amendment ofCertification in which he dismissed the petition to theextent that it sought to include the employeesemployed at the 7401 Wallisville Road facility in theunit certified in Case 23-RC-3427.Thereafter, thePetitioner filed a timely request for review of theActing Regional Director'sDecision, alleging thatthe Acting Regional Director erred in dismissing thepetition.By telegraphic Order dated September 12, 1975, theBoard granted the Petitioner's Request for Review.Thereafter,the Employer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.221 NLRB No. 32197The Board has reviewed ' the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebrief on review, the Board finds:At the time of the certification in Case 23-RC-3427, the Employer was engaged in two operations atitsMiddle Street facility. These operations consistedof the filling of drums with various lube oils andchemicals, and a dry bulk operation. The certifica-tion at that time covered both operations.In May 1974, the Employer opened a new plant atWallisvilleRoad which is about 10milesfrom theMiddle Street plant.While the work performed atWallisvillewas somewhat different from that per-formed at Middle Street, the two operations never-thelesswere somewhat related. Thus while theEmployer blended oil at Middle Street, it blendedpetrochemicals at Wallisville.In November 1974, however, the Employer decidedto move its dry bulk operation from Middle Street toWallisville. Six former Middle Street employees weretransferred toWallisvillewhere they constitute amajority of the 11 employees presently workingthere.In dismissing the petition insofar as it sought toinclude employees of the Wallisville plant in thecertified unit, the Acting Regional Director conclud-ed that the Petitioner was seeking an enlargement oftheunit and could not do so with the presentpetition.We disagree.Although the interchange between employees ofthe two plants is infrequent, work performed at thenew plant was covered by the original certification.The six unit employees from Middle Street constitutemore than 50 percent of the employees at the newplant and the current contract, insofar as wages,hours, conditions of employment, and benefits areconcerned,hasbeen applied to theWallisvillelocation.In these circumstances the Employer's new facilityisbut an extension of the original plant, employingbasically the same employees to perform one of thefunctions originally performed at the original facilityand the other function at the new plant is closelyrelated to the old plant's function. In our view, amajority of the employees at the new plant constitutethe relocation of a portion of the unit represented bythePetitioner.Accordingly,we shall grant thepetition.ORDERIt is hereby ordered that the petition to amend thecertification filed by South Atlantic andGulf Coast 198DECISIONSOF NATIONAL LABOR RELATIONS BOARDDistrict,ILA, AFL-CIO, beand it hereby is grantedCase 23-RC-3427 beamended by adding after theand that the Certification of Representative issued inword "Street," the phrase "and Wallisville Road."